                  UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE



Joshua Burns

   v.                                        Civil No. 19-cv-007-LM
                                             Opinion No. 2019 DNH 106
N.H. Correction
Corporal FNU Croteau, et al.



                               O R D E R

    Plaintiff Joshua Burns brings this suit against defendants

Corporal Jason Croteau (“Croteau”), Sergeant Dwyane Sweatt

(“Sweatt”), and Correction Officers “John Does,” all employees

of the Northern Correctional Facility for Men in Berlin, New

Hampshire (“NCF”).   Burns alleges that Croteau and Sweatt used

excessive force against him and that the John Doe defendants

failed to intervene to protect him in violation of his civil

rights under 42 U.S.C. § 1983.    Burns also brings a number of

state tort claims against Croteau and Sweatt.       Currently before

the court is defendants’ motion to dismiss all the state law

claims, as well as the failure to intervene claim against the

John Doe defendants.   Burns objects.      For the reasons that

follow, the motion to dismiss is granted in part and denied in

part.
                         STANDARD OF REVIEW

    Under Fed. R. Civ. P. 12(b)(6), the court must accept the

factual allegations in the complaint as true, construe

reasonable inferences in the plaintiff’s favor, and “determine

whether the factual allegations in the plaintiff’s complaint set

forth a plausible claim upon which relief may be granted.”

Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014)

(internal quotation marks omitted).   A claim is facially

plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”   Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).


                            BACKGROUND

    The following facts are taken from Burns’s amended

complaint.   At all relevant times, Burns was an inmate at NCF.

On April 27, 2016, Croteau ordered Burns to do “extra-duty.”

Burns told Croteau that he did not have extra duty.   Sweatt then

told Burns that if he did not perform extra-duty “his day was

not going to go well.”   While stating again that Burns had extra

duty, Croteau “shov[ed] a cleaning bottle and a rag in Burns[’s]

face and down his shirt.”   Burns responded that he was not going

to perform extra duty.




                                 2
       Sweatt and Croteau then “slammed Burns[’s] face into a

cement wall.”   While handcuffing Burns, Sweatt pulled Burns’s

arms back in such a manner that Burns suffered a dislocated

right shoulder.   Croteau and Sweatt then “dragged” Burns to the

reception area to process him.    Croteau asked Burns if there was

“going to be an issue if the cuffs came off,” but Burns did not

respond. Croteau then “threw Burns[’s] face down on the cement

floor” while the John Doe defendants “forcibly removed his

sneakers, socks, pants, and boxers.”     Burns alleges that the

John Doe defendants were present during the incident, witnessed

the assault, and did nothing to protect Burns or prevent the

assault.

       For two months after this incident, Burns felt “extreme

pain” in his right shoulder and had to wear a sling on his right

arm.   Burns suffered mental health issues and recurring

nightmares because of this incident.

       Following this incident, a disciplinary hearing occurred.

Burns was charged with “preventing or interfering with the

search of an inmate, his/her cell or his/her property,” and

“conduct which disrupts or interferes with the security of

orderly operation of the institution.”    The hearing’s officer

concluded that the charges were “unfounded.”    She also

determined that Burns “may have been unnecessarily assaulted by

officers in NCF.”

                                  3
                          LEGAL DISCUSSION

     Defendants make two arguments. First, they argue that Burns

fails to allege a plausible claim of excessive force against the

John Doe Defendants under a failure to intervene theory. Second,

Defendants argue that certain of the state claims in Count 2

should be dismissed and, in any event, they have immunity on all

of the state tort claims.



I.   Failure to Intervene

     In Count I, Burns alleges that the John Doe defendants

failed to intervene when Croteau and Sweatt used excessive force

against him.   Defendants argue that the allegations fail to

state a plausible claim against the John Doe defendants.

     “An officer who is present at the scene and who fails to

take reasonable steps to protect the victim of another officer’s

use of excessive force can be held liable under section 1983 for

his nonfeasance.”   Gaudreault v. Salem, 923 F.2d 203, 207 n.3

(1st Cir. 1990).    To prevail on a “failure to intervene” claim

the following elements must be satisfied: (1) the defendant was

present at the scene of the alleged excessive use of force at

the time it occurred; (2) the defendant actually observed the

alleged excessive use of force; (3) the defendant was in a

position where he or she could realistically prevent the alleged

use of excessive force; and (4) there was sufficient time

                                 4
available to prevent the alleged excessive use of force.     See

Davis v. Rennie, 264 F.3d 86, 97, 101 (1st. Cir. 2001)

(upholding jury instructions with these four elements); Correia

v. Town of Westport, No. 16-cv-12408-ADB, 2017 WL 3940931, at *4

(D. Mass. Sept. 7, 2017) (applying these four elements).

      All four elements are plausibly alleged in the amended

complaint.   First, Burns alleges that the John Doe defendants

were present at the scene during the incident on April 27, 2016.

Second, Burns alleges the John Doe defendants “saw excessive

force being applied. . . .”    Third, Burns alleges that the John

Doe defendants were close enough to not just observe the

excessive force but to assist in “forcibly” removing Burns’s

clothing after the incident.   Finally, the facts construed as

true and favorably to Burns support a plausible inference that

the John Doe defendants had sufficient time to intervene but did

not do so.   Accordingly, the court finds the “failure to

intervene” allegations sufficiently plausible to survive a

motion to dismiss.   Defendants’ motion to dismiss this claim is

therefore denied.



II.   State Tort Claims

      Count 2 is a collection of state law tort claims against

Croteau and Sweatt: (a) assault; (b) battery; and (c)

intentional and negligent infliction of emotional distress.

                                 5
Count 2 also states that Burns is entitled to enhanced

compensatory damages and contains a “catch all” claim for the

“violation of the rights otherwise guaranteed to the plaintiff”

under state and federal law.   The parties agree that “enhanced

compensatory damages” is not a separate tort claim but is

instead a request for damages.   The parties further agree that

the “catch all” claim and claims for intentional and negligent

infliction of emotional distress should be dismissed.    Thus, the

only claims in Count 2 still before the court are those for

assault and battery.

    Defendants first argue that RSA 541-B precludes both state

tort claims against Croteau and Sweatt from being brought in

federal court.   RSA 541-B, entitled “Claims Against the State,”

provides original and exclusive jurisdiction in state-created

fora for certain claims against the State. RSA 541-B contains

four exceptions, including one for “[a]ny claim arising out of

an intentional tort, including assault, [and] battery. . . .”

RSA 541-B:19(I)(d). This exception applies

    “provided that the employee whose conduct gives rise
    to the claim reasonably believes, at the time of the
    acts or omissions complained of, that his conduct was
    lawful, and provided further that the acts complained
    of were within the scope of official duties of the
    employee for the state.”

RSA 541-B:19(I)(d).    Not only are there exceptions to 541-B,

there is case law holding that, where the claims are against the


                                 6
defendant in his individual capacity, 541-B does not bar them.

Inserra v. Nedeau, No. 93-279-SD, 1994 U.S. Dist. LEXIS 16278,

at *11 (D.N.H. Nov. 10, 1994).

    The defendants briefed neither the exceptions to 541-B nor

the applicable case law.   And, the amended complaint in this

case makes clear that Burns sues Croteau and Sweatt in their

individual and not in their official capacities.    The court is

not persuaded by the defendants’ 541-B argument.    Defendants’

motion to dismiss the state tort claims on this basis is denied.

    Defendant’s second argument is that the Eleventh Amendment

provides the state with immunity from liability for the state

tort claims.   The problem with this argument is that Burns is

not suing the state.   Nor is Burns suing Croteau and Sweatt in

their official capacities.   The Eleventh Amendment argument is

unavailing. See Hafer v. Melo, 502 U.S. 21, 30-31 (1991).

    Thus, with respect to the state tort claims for assault and

battery, defendants’ motion to dismiss is denied.



                             CONCLUSION

    For the foregoing reasons, defendants’ motion to dismiss

(doc. no. 9) is granted in part and denied in part.   It is

granted as to the following claims in Count 2: the intentional

and negligent infliction of emotional distress claims and the

“catch all” claim for “a violation of the rights otherwise

                                 7
guaranteed to the plaintiff.”   The motion is further granted to

the extent it seeks clarification that the claim for “enhanced

compensatory damages” in Count 2 is merely a request for damages

and is not a separate, stand-alone count.    With respect to the

assault and battery claims in Count 2 and the failure to

intervene claim in Count 1, the motion is denied.

      Remaining in this lawsuit are the following claims: the

excessive force and failure to intervene claims in Count 1; and

the assault and battery claims in Count 2.

      SO ORDERED.



                                ______________________________
                                Landya McCafferty
                                United States District Judge

July 2, 2019

cc:   Counsel of Record




                                 8
